DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Nov. 9, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “the light absorption layer” in line 6 and “the light reflection layer” in line 7.  The claim is not clear as the claim recites “a light absorbing layer”, “the light absorbing layer” and “a light reflective layer.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwano (US 7727618 B2), in view of Dick et al. (US 2009/0301191 A1) (“Dick”).
With respect to claim 1, Iwano discloses a decoration element (abstr.) comprising a light reflective layer – elements 15 and 25 - and a light absorbing layer provided on the light reflective layer – elements 16 and 26, elements 16 and 26 which are disclosed as pigmented layers have been interpreted as light absorbing layers, layer 16 formed of black ink, layer 26 formed of blue ink, wherein the surface of the light absorbing layer forms a continuous interface with a surface of the light reflective layer (col. 2, lines 40-47, col. 10, lines 55-67, col. 11, lines 1-50, Figs. 4 and 6).  Iwano is silent with respect to the light absorbing layer formed only with Si.  Dick discloses a decoration element (0052), comprising a partially reflective layer formed only with Si.  The recitation “light In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
As to claim 3, Iwano and Dick teach the element of claim 1.  Iwano discloses a color film – elements 14 and 28 - provided on the light reflective layer, the light reflective layer being between the color film and the light absorbing layer (col. 2, lines 40-47, col. 10, lines 55-67, col. 11, lines 1-50, Figs. 4 and 6).  
With respect to claim 4, Iwano and Dick teach the element of claim 1.  Iwano discloses an element comprising a substrate – element 13 - on the light reflective layer, such that the light reflective layer is between the substrate and the light absorbing layer (col. 10, lines 55-58, col. 11, lines 21-25, Figs. 4 and 6).
Regarding claim 5, Iwano and Dick teach the element of claim 1.  Iwano teaches a light absorbing layer wherein a surface of the light absorbing layer comprises at least two points at which corresponding thicknesses of the light absorbing layer are different – element 16 in Fig. 4.
As to claim 13, Iwano and Dick teach the element of claim 1.  The recitation “The decoration element of Claim 1, which is a deco film or a case of a mobile device” has .

Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwano, in view of Dick, and further in view of Korechika et al. (US 2008/0206495 A1) (“Korechika”).
With respect to claim 6, Iwano and Dick teach the element of claim 1, but are silent with respect to the light absorbing layer as recited in the claim.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer comprises at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness in any one region having the inclined surface to provide specific optical effects (0051, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the light absorbing layer of Iwano having at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness in any one region having the 
Regarding claim 7, Iwano and Dick teach the element of claim 1, but are silent with respect to the light absorbing layer having dichroism as recited in the claim.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer comprises at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness on any one region having the inclined surface to provide specific optical effects (0051, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the light absorbing layer of Iwano with a structure as disclosed in Korechika to obtain specific optical effects.  As the references disclose the material and the structure of the light absorbing layer as disclosed in the instant Specification, it is inherent that the light absorbing layer according to the references has dichroism that satisfies claim 11.
As to claim 8, Iwano and Dick teach the element of claim 1, but are silent with respect to the patterns as recited in the claim.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer includes a pattern having cone-shaped protrusions (0048, Fig. 5), or a pattern having a protrusion in which the top of the protrusion forms a line (0035, Fig. 1), to obtain specific optical effects.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the 
With respect to claim 9, Iwano, Dick and Korechika teach the element of claim 8.  Korechika discloses that in the pattern having cone-shaped protrusions two of the core-shaped protrusions have the same shape (Fig. 5).  Regarding the recitation “core-shaped protrusions have the same shape when the upper surface of the pattern is observed while rotating the pattern 360 degrees around a vertex of the cone shaped protrusions”, since the references recite all the elements of the decoration element, it would be expected that it is capable to perform as intended.
Regarding claim 10, Iwano, Dick and Korechika teach the element of claim 8.  Korechika discloses a pattern having a protrusion in which the top forms a line (0035, Fig. 1).  Regarding the recitation with respect to the pattern having only one shape when an upper surface of the pattern is observed whole rotating the pattern 360 degrees around a center of gravity of the upper surface, since the references recite all the elements of the decoration element, it would be expected that it is capable to perform as intended.
With respect to claim 11, Iwano and Dick teach the element of claim 1, but are silent with respect to the light absorbing layer having a refractive index as recited in the claim.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer comprises at least one region in which an upper surface is an 
Regarding claim 12, Iwano and Dick teach the element of claim 1, but are silent with respect to the light absorbing layer having an extinction coefficient as recited in the claim.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer comprises at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness in any one region having the inclined surface to provide specific optical effects (0051, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the light absorbing layer of Iwano in Fig. 6 (col. 11, lines 21-50) having a structure as disclosed in Korechika to obtain specific optical effects.  As the references disclose the material and the structure of the light absorbing layer as disclosed in the instant Specification, it is inherent that the light 

Response to Arguments
Applicant’s arguments filed on Nov. 9, 2021 have been fully considered.
In view of the recent amendment, 35 USC 112(b) rejections of claims 5 and 8-10 have been withdrawn.
In view of the recent amendment a new reference Iwano disclosing a surface of the light absorbing layer forming a continuous interface with a surface of the light reflective layer has been cited in the instant Office Action, as discussed above, thus, Applicant’s arguments with respect to CN '903 and Dick became moot.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783